PER CURIAM:
C.A.S. ("Father") was absent from his daughter, S.M.S.'s ("Child") life for two years, from November 2015 until October 2017. During that time, the Circuit Court of Jackson County assumed jurisdiction over Child under section 211.031.1(1), RSMo, after she was found to be in need of proper custody, support, and care. In October 2017, Father appeared at a family support team meeting and sought custody *407of Child. The Juvenile Officer thereafter filed a motion to modify the previously entered order of disposition based on Father's abandonment of Child. The trial court granted the Juvenile Officer's motion, and Father appeals from that judgment. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).